Citation Nr: 0027128	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  95-01 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for cancer of the 
mouth, including as secondary to Agent Orange (AO) exposure.  

2.  Entitlement to service connection for periodontal bone 
loss, claimed as loss of teeth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse






ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision from the 
Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board, after adjudicating other claims then pending on 
appeal, remanded this case in April 1999 for further 
development, and it has since been returned for further 
appellate review.  

The Board has recharacterized the issue of service connection 
for tooth loss to service connection for periodontal bone 
loss claimed as service connection for tooth loss.  This is 
because the evidence of record, including the RO's 
adjudication of the claim, indicates that the claim for 
service connection for tooth loss is based, at least in part, 
on a claim of service connection for periodontal bone loss.  

In order to adequately address the scope of the veteran's 
claim and appeal pertaining to tooth loss, the Board finds 
that the issue should be recharacterized as service 
connection for periodontal bone loss, claimed as service 
connection for tooth loss.  See Buckley v. West, 12 Vet. 
App. 76 (1998) (the Board has jurisdiction of all issues 
reasonably raised from the radix of the veteran's notice of 
disagreement).




FINDINGS OF FACT

1.  The claim of entitlement to service connection for cancer 
of the mouth, including as secondary to AO exposure is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

2.  All relevant evidence necessary for an equitable 
disposition of the claim of service connection for 
periodontal disease has been obtained.  

3.  The version of the pertinent regulations in effect prior 
to February 17, 1994 is more favorable to the veteran, and 
the Board will apply that version in determining his 
entitlement to service connection for periodontal bone 
disease, claimed as loss of teeth.  

4.  The service medical records indicate that the veteran 
incurred the loss of teeth numbered 1, 2, 3, 16, 17, 19, 20, 
21, 31, and 32 during service; teeth numbers 20 and 21 were 
extracted due to periodontal bone disease; tooth number 30 
was non-restorable; tooth number 7 became carious but 
restorable; and tooth number 18 was treated for caries or a 
cavity.  

5.  Post-service medical records reveal that the veteran's 
remaining teeth (teeth numbers 2, 4, 6, 12, 13, 15, 22, 23, 
26, and 27) were removed in October 1990, due to periodontal 
disease.  

6.  The periodontal disease for which the veteran currently 
receives treatment cannot be dissociated from the periodontal 
disease documented during service.  

7.  The probative evidence demonstrates that the veteran's 
post-service loss of teeth (2, 4, 6, 12, 13, 15, 22, 23, 26, 
and 27) is causally related to or otherwise aggravated by the 
veteran's service-connected periodontal bone disease.  




8.  The veteran has not presented or identified competent 
medical evidence relating the loss of the teeth numbered 1, 
5, 8, 9, 10, 11, 14, 15, 16, 17, 24, 25, 28, 29, and 32 to AO 
exposure or any other disease, incident, or event of active 
service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for cancer 
of the mouth, including as secondary to AO exposure is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Service connection for the teeth numbered 3, 7, 18, 19, 
20, 21, 30, and 31 is warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.381, 3.382, 4.150 
(1994) (effective prior to February 17, 1994).

3.  Periodontal disease was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.381, 3.382, 4.150 (1994) 
(effective prior to February 17, 1994).  

4.  The post-service removal of the teeth numbered 2, 4, 6, 
12, 13, 15, 22, 23, 26, and 27 is proximately due to or the 
result of service-connected periodontal bone disease.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.310(a), 3.381 
(1999).  

5.  Service connection for the teeth numbered 1, 5, 8, 9, 10, 
11, 14, 15, 16, 17, 24, 25, 28, 29, and 32 is not warranted 
on either a direct or secondary basis.  38 U.S.C.A. §§ 1110, 
1131,1154, 5107; (West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 
3.304, 3.309, 3.310, 3.381, 3.382.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records do not document a diagnosis of mouth 
cancer.  Service medical records do document that the veteran 
had all of his teeth on entry into the service.  

Subsequent service medical records indicate that the veteran, 
over a period of time, lost teeth numbers 1, 2, 3, 16, 17, 
19, 20, 21, 31, and 32.  They also reveal that tooth number 
30 became nonrestorable, tooth number 7 was restorable 
(presumably carious and restorable), and tooth number 18 was 
treated for caries or a cavity.  Records do not document that 
any of the veteran's third molars (1, 16, 17, and 32) were 
removed due to disease, pathology, combat, or in-service 
trauma; there is no record documenting that they were removed 
for any reason other than malposition or impaction.  Records 
indicate that tooth number 17 was extracted due to 
malposition.  

There is documentation of the veteran being hit and knocked 
out in May 1971; however, these records document no reference 
to loss of teeth.  Similarly, records concerning a motor 
vehicle accident in February 1972 document no reference to 
loss of teeth.  

In February 1975 the veteran presented for treatment of 
severe periodontitis.  It was noted that he had a history of 
polyuria and polydipsia, and it was thought that the degree 
of periodontal bone destruction was consistent with diabetes 
mellitus.  It was advised that the veteran be evaluated for 
diabetes and that this disease be ruled out.  There is no 
indication that such an evaluation ever actually took place.  

The record also indicates that at least tooth numbers 20 and 
21 were extracted as a result of periodontitis.  




Post-service medical records do not document a diagnosis of 
cancer of the mouth.  They also do not document dental 
treatment until October 1990.  In October 1990 the veteran 
was seen at the Seattle VA Medical Center with generalized 
complaints of sore teeth.  It was indicated that he had a 
history of chronic periodontitis.  

Examination revealed all remaining teeth to be "severely 
involved" from bone loss from periodontal bone disease.  The 
assessment was severely loose teeth secondary to 
periodontitis.  The veteran's remaining teeth were extracted.  
It was indicated that the remaining teeth were teeth numbers 
2, 4, 6, 12, 13, 15, 22, 23, 26, and 27.  

On VA general medical examination in March 1994 the veteran 
reported having all of his teeth pulled in 1990 due to 
progressive dental problems, and that he currently did not 
have any dentures.  Examination revealed the veteran to be 
edentulous, and the assessment was progressive dental 
dysfunction and edentulous since having all of his teeth 
extracted in 1990.  

In May 1994 Dr. JLW noted, in pertinent part, a history of 
mouth sores and the loss of all his teeth.  He also noted 
that the veteran had told him that a dentist had found that 
this was secondary to AO exposure.  

During a hearing in March 1995 the veteran asserted that he 
had been diagnosed with cancer of the mouth by a VA dentist, 
and that this VA dentist had linked it to his service in 
Vietnam.  Tr., p. 2.  The record contains other statements 
from the veteran and his spouse making a similar contention.  
In a March 1994 statement, the veteran's spouse contended 
that he had been diagnosed with mouth cancer in 1990 when he 
had his teeth pulled.  

A hearing was also conducted in December 1995, but the 
testimony presented at that time was for the most part 
referable to other claims previously adjudicated by the Board 
during the course of the current appeal.  

In April 1999 the Board remanded the case to the RO, in 
pertinent part, for further development for the purpose of 
obtaining the VA record referred to by the veteran during the 
March 1995 hearing.  Pursuant to this the RO requested the 
veteran to provide evidence showing that he had cancer of the 
mouth and that it had resulted from Vietnam.  There is no 
response from the veteran on record.  

On VA examination in December 1999 for diabetes mellitus, the 
examiner concluded that there was no clear evidence of 
diabetes mellitus.  

Criteria

General Service Connection Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  




The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991); 
38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  


If not shown in service, service connection may be granted 
for a malignant tumor if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000);  
38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (1999) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (1999).  

An herbicide agent is a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).



Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veteran Benefits Improvements Act of 1996, Pub. L. No. 
104-275, extends the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on AO exposure to those 
who served on or after January 9, 1962.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Multiple myeloma; Respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) (1999).  

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (1999).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).


The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91. 93 (1993).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served in the Republic 
of Vietnam.  The Court held that both service in the Republic 
of Vietnam during the designated time period and the 
establishment of on eof the listed diseases is required in 
order to establish entitlement to the in service presumption 
of exposure to an herbicide agent.

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the veteran will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Special Criteria for Service Connection of Certain Dental 
Disorders

The Board notes as a preliminary matter that the veteran's 
initial claim for entitlement to service connection for loss 
of teeth was received by the RO in February 1994, shortly 
before the effective date for revisions of the regulations 
pertaining to entitlement to service connection for dental 
disabilities in terms of the types of dental disabilities for 
which service connection for compensation purposes could be 
established. 

Effective February 17, 1994, during the pendency of this 
appeal, the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4, was amended with regard to rating dental 
and oral conditions.  59 Fed. Reg. 2530 (Jan. 18, 1994) 
(codified at 38 C.F.R. § 4.150).  

Because the veteran's claim has been active since prior to 
the February 17, 1994 effective date of the revised 
regulations, he is entitled to the application of the version 
of the regulations since that time that is more favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

According to the regulations in effect prior to February 17, 
1994, each missing or defective tooth and each disease of the 
investing tissue were to be considered separately, and 
service connection granted for disease or injury of the 
individual teeth and of the investing tissue, shown by the 
evidence of having been incurred during service.  Pre-
existing dental disorders were not to be found to have been 
aggravated by service merely because treatment was received 
during service.  

Service connection could not be granted for the third molars 
at any time, unless there was a definite record showing such 
teeth to have been diseased after a reasonable period of 
service.  The third molars shown as present on induction and 
missing at discharge were not to be granted service 
connection unless there was an actual record of extraction 
for reasons other than malposition or impaction.  Vincent's 
disease and/or pyorrhea were subject to service connection if 
shown to be chronic during service.  38 C.F.R. §§ 3.381, 
3.382.

Prior to February 17, 1994, treatable carious teeth, 
replaceable missing teeth, abscesses, pyorrhea, and Vincent's 
stomatitis were all subject to service connection for 
compensation purposes, but rated as noncompensable.  
38 C.F.R. § 4.150.  As to each noncompensable service-
connected dental condition, a determination was to be made as 
to whether it was due to combat wound or other service 
trauma.  38 C.F.R. § 3.381(e).

Effective February 17, 1994, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 
38 C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  The Rating 
Schedule was then revised to remove the previous listings for 
those disorders under Diagnostic Code 9913.  38 C.F.R. 
§§ 4.149, 4.150 (1994).

The regulations were again revised in June 1999.  The 
reference in 38 C.F.R. § 4.149 regarding the disabilities for 
which service connection was precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a).  
In addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is that 
service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. 
§ 3.381 (1999).

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries to the extent prescribed 
and in accordance with the applicable classification and 
provisions set forth in the regulation.  38 C.F.R. § 17.120 
(1992), 38 C.F.R. § 17.161 (1999).

In this regard, the Board notes that although the RO did not 
consider the change in regulation, the Board concludes that 
this is not prejudicial as the change in regulation was not a 
substantive change regarding the portion of the regulations 
pertinent to this veteran's claim.  Consequently, the change 
has no effect on the outcome of this claim.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  

The regulation in effect prior to February 17, 1994 allowed 
for the establishment of service connection for missing teeth 
and periodontal disease.  The Board finds, therefore, that 
the version of the pertinent regulations in effect prior to 
February 17, 1994 is more favorable to the veteran and will 
apply that version in determining his entitlement to service 
connection for periodontal bone disease.  Karnas, 1 Vet. 
App. at 308.

Analysis

Cancer of the Mouth, Including as Secondary to AO

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for cancer of 
the mouth must be denied as not well grounded.  

The Board first notes that 38 C.F.R. § 3.309(a) is not for 
application because there is no record of cancer manifesting 
itself to a degree of 10 percent within one year of the 
veteran's discharge.  

Presumptive service connection based on exposure to AO under 
section 3.309 (e) is also not for application because cancer 
of the mouth is not one of the diseases listed in this 
provision as being associated with exposure to herbicides.  
38 C.F.R. § 3.309(e).  In addition, there is no record of a 
diagnosis of mouth cancer in the first place.  Therefore, the 
presumptive regulations of section 3.309 are not for 
application.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The veteran has failed to provide evidence that he is 
suffering from a current mouth cancer disability.  There are 
no post-service medical records documenting treatment or a 
diagnosis of cancer of the mouth disability.  There is no 
other evidence in the record documenting a current cancer of 
the mouth disability.  

Because the veteran has failed to establish proof of a 
current diagnosis or disability of cancer of the mouth, the 
Board finds that his claim of entitlement to service 
connection for cancer of the mouth, including as secondary to 
AO exposure must be denied as not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (holding that veteran 
was not entitled to service connection where there was a 
total lack of evidence of any hypertension existing since 
service).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  


Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has cancer of the mouth.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

In this regard, the veteran alleged that a VA dentist had 
diagnosed him with cancer.  The veteran's spouse also 
contended that he had been diagnosed with mouth cancer in 
1990 when he had his teeth pulled.  

The RO placed the veteran on notice of the need to provide 
these documents.  There is no indication that the veteran 
responded by providing the name of the dentist who made the 
diagnosis or the date when it was made.  Such evidence must 
be identified with some degree of specificity; with an 
indication that the evidence exists or could be obtained and 
that it would well-ground the claim.  McKnight, Robinette, 
supra; see Carbino v. Gober, 10 Vet. App. 507, 510 (1997).  

In this case, the veteran did not provide any specificity as 
to the name of the physician who diagnosed mouth cancer and 
linked it to service, and the RO has advised the veteran of 
the need to submit the evidence he referred to.  

In addition, the records pertaining to the 1990 tooth 
extraction are of record, and none of these documents contain 
a diagnosis of cancer, as was contended by the veteran's 
spouse.  


For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of cancer of the mouth.  
Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for cancer of the mouth, 
including as secondary to AO exposure is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of cancer of 
the mouth, including as secondary to AO exposure is not well 
grounded, the doctrine of reasonable doubt has no application 
to his claim.  


Service Connection for Periodontal Bone Disease

Service records indicate that no teeth were missing on entry 
in to service.  They indicate that teeth numbers 1, 2, 3, 16, 
17, 19, 20, 21, 31, and 32 were either extracted or lost 
during service.  Tooth number 30 became non-restorable during 
service.  Service records indicate that many of these teeth 
were extracted due to periodontal bone disease.  Post-service 
records indicate that tooth 2 was not missing or extracted 
during service because it was indicated that this tooth had 
been extracted in October 1990.  

With the exception of the third molars (the teeth numbered 1, 
16, 17, and 32), the Board concludes that service connection 
is warranted for the teeth that were lost during service, as 
well as for tooth number 30, as it was found to be non-
restorable.  Service records do indicate that a cavity was 
found on tooth number 18 and that tooth number 7 was 
restorable.  However, no further mention is made regarding 
these teeth.  

The regulations in effect prior to February 17, 1994 are not 
clear on whether service connection could be granted for a 
restorable tooth (presumably found to be carious but 
restorable) or the development of caries or a cavity during 
service.  However, sections 3.381 and 3.382 do not appear to 
preclude service connection in this instance.  The 
limitations set out in section 3.381 appear to address 
defects that were noted on entry and place limitations on 
service connection in these instances.  Such provisions would 
not apply in this case, as no defects of the teeth were noted 
on entry.  Applying the benefit of the doubt rule, the Board 
concludes that service connection for teeth numbers 7 and 18 
is warranted as well.  

Therefore service connection is warranted for the teeth 
numbered 3, 7, 18, 19, 20, 21, 30, and 31.  38 C.F.R. 
§§ 3.102, 3.381, 3.382.  

Service connection is not warranted for the loss of the third 
molars (1, 16, 17, and 32), because there is no competent 
evidence demonstrating that these teeth were lost due to 
disease or other pathology, or that their loss was due to 
combat or in-service trauma (records of in-service trauma 
document no reference to teeth being lost).  38 C.F.R. 
§ 3.381(e)(3) (1999).  

In addition, there is no evidence documenting that they were 
extracted for any reason other than malposition or impaction.  
In fact, the record indicates that tooth 17 was extracted due 
to malposition.  38 C.F.R. § 3.382(c) (1993).  

With respect to the claim for service connection for 
periodontal bone disease, the Board finds that treatment for 
chronic periodontal disease is documented during service.  
The medical evidence also shows that the veteran has been 
diagnosed with periodontal bone disease following his 
retirement from service, and a VA physician noted that the 
veteran had a history of chronic periodontitis.  38 C.F.R. 
§ 3.303(b).  The Board has determined, therefore, that in 
accordance with the regulations in effect prior to February 
17, 1994, that service connection for periodontal disease is 
warranted.  38 C.F.R. §§ 3.381, 3.382, 4.150 (1993).  

Post-service records show that the veteran's remaining teeth 
were extracted in October 1990.  These records further 
indicate that these remaining teeth were the teeth numbered 
2, 4, 6, 12, 13, 15, 22, 23, 26, and 27.  It was concluded 
that these teeth were severely loosened due to periodontal 
disease.  Therefore, the Board concludes that the October 
1990 extraction of tooth numbers 2, 4, 6, 12, 13, 15, 22, 23, 
26, and 27 is proximately due to or the result of the 
veteran's service-connected periodontal bone disease.  
38 C.F.R. § 3.310(a).  

The Board notes that the veteran has appeared to attribute 
his tooth loss (and by implication his periodontal bone 
disease) to AO exposure.  In light of the Board's grant of 
service connection based on the general provisions pertaining 
to the incurrence of a disease or injury during service, the 
consideration of the veteran's claim based on AO exposure is 
not warranted.  

Service records and post-service records do not document the 
extraction or loss of teeth numbers 5, 8, 9, 10, 11, 14, 24, 
25, 28, and 29.  As there is no record in service documenting 
that these teeth were ever treated in any way during service, 
and because there is no evidence documenting how they were 
lost following his discharge from service, the Board is of 
the opinion that service connection is not warranted for 
these particular teeth.  

There is no competent medical evidence that the loss of any 
of these teeth was due to service, including as secondary to 
periodontal disease or to AO exposure.  See Caluza, supra.  
Therefore, the Board concludes that service connection for 
these particular teeth is not warranted.  

With respect to AO exposure, the veteran has indicated that, 
in addition to being told that he had mouth cancer related to 
service, a VA dentist told him that his lost teeth was 
secondary to AO exposure.  

Again, the veteran has not specified the name of the 
physician who rendered the opinion, or when or where it was 
made.  The RO notified him of the need to provide such 
evidence in a May 1999 notice, but the veteran made no 
documented response.  

Therefore, the Board concludes that a remand is not warranted 
to obtain VA records, where the only VA dental treatment 
identified by the veteran as well as his spouse (October 
1990) is of record, and no other such treatment as been 
specifically identified.  McKnight, Robinette, supra; see 
Carbino v. Gober, 10 Vet. App. 507, 510 (1997).  

With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).  

VA's duty to assist is not a one-way street, meaning that a 
claimant cannot sit by when requested to submit additional 
evidence or to report for examination.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In light of the above, the Board concludes that service 
connection for the loss of teeth numbered 5, 8, 9, 10, 11, 
14, 24, 25, 28, and 29, as well as the third molars is not 
warranted.  


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for cancer of the mouth, 
including as secondary to AO exposure, the appeal is denied.  

Service connection for teeth numbered 3, 7, 18, 19, 20, 21, 
30, and 31 is granted.

Service connection for periodontal disease is granted.  

Service connection for teeth numbered 2, 4, 6, 12, 13, 15, 
22, 23, 26, and 27 as secondary to service-connected 
periodontal bone disease is granted.  

Service connection for teeth numbered 1, 5, 8, 9, 10, 11, 14, 
15, 16, 17, 24, 25, 28, 29, and 32 is denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

